                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:17-cv-621-BO


MOHAMMED IMAM,                                          )
                                                        )
       Plaintiff,                                       )
                                                        )
V.                                                      )                      ORDER
                                                        )
CUMBERLAND COUNTY, NC,                                  )
                                                        )
       Defendant.                                       )



       This cause comes before the Court on defendant' s motion for summary judgment. [DE 22].

For the reasons discussed below, defendant' s motion [DE 22] is DENIED.

                                           BACKGROUND

       In 2002 , plaintiff began employment in defendant's Information Services Technology

Department (" IT department"). DE 27-2, ~ 1. As a Systems Programmer, plaintiff was responsible

for back-end system-related functions for defendant's mainframe server, making sure server

applications ran properly. DE 27-1,   ~   5. Plaintiff was able to perform his tasks remotely, and as a

result, he often telecommuted from his home in Raleigh, North Carolina. Id.      ~~   9-11 .

       In March 2016, plaintiff met with his immediate supervisor to discuss an IT modernization

plan that would move applications off the mainframe. DE 27-2, ~ 3.

       On August 11 , 2016 , plaintiffs physician, Dr. David Adams, diagnosed him with deep

vein thrombosis ("DVT") in his right leg. Id.~ 5. On August 16, 2016, Dr. Adams sent defendant

a letter stating that plaintiff had been diagnosed with DVT and requesting that plaintiff be
permitted to work from home for two weeks until the blood clot in his leg stabilized. DE 27-1 , 1

19. Defendant granted plaintiffs request. Id.      1 21.
        On September 6, 2016- following the conclusion of Dr. Adams's telecommuting

request- defendant proposed a modification to defendant ' s job description, adding "operational

duties ." Id. 1129- 30. Operational duties could not be performed remotely, but only required about

one or two hours of work each day to complete. Id.           11 24, 26.   This was the first time defendant

told plaintiff of his new responsibilities. Id.    1 30.   At the time of the proposed modification, two

Cumberland County employees were responsible for the operational duties, and there were other

employees trained on how to complete them. Id.             1 27- 29.   Plaintiff refused to accept the new

responsibilities because of his workload and DVT. Id. 131 .

        On September 15 , Dr. Adams sent another letter to defendant advising that plaintiffs DVT

had additional complications and requesting that defendant permit plaintiff to telecommute for an

additional two to three months . Id. 132. Defendant refused this request, indicating that plaintiffs

new job functions required him to work on-site daily. Id. 133.

        On October 20, plaintiff met with hi s supervisors and human resources personnel to discuss

the operational duties and his objections to them. Id.      1 34. On October 24, defendant again denied
plaintiffs request that he work remotel y because of the operational duties, which defendant

indicated comprised 30% of his duties . Id.       11 34, 35 . Defendant' s IT director   informed plaintiff

that he was expected to report to work on November 3. Id.          1 36. After plaintiff failed to do so, a
pre-disciplinary conference was held on November 9, and plaintiff was terminated on November

14. DE 27-2 , 124.




                                                      2
        Following plaintiff's termination, the employees who had been performing the operational

duties continued to do so for an additional six months, at which point the duties transitioned to two

other employees already on staff. DE 27-1 , ~ 38.

        In December 2017, plaintiff brought claims for discrimination and retaliation under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 , et seq. DE 1. The Court denied

defendant 's motion to dismiss under Rule 12(b)(6) in October 2018. Discovery ended on June 28,

2019 . Defendant now moves for summary judgment. DE 22.

                                            DISCUSSION

Summary Judgment

        A motion for summary judgment may not be granted unless there are no genuine issues of

material fact and the mo vant is entitled to judgment as a matter of law. Fed . R. Civ. P. 56(a). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 3 17, 323 (1986). If that burden has been met, the non-

moving party must then come forward and establish the specific material facts in dispute to survive

summary judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-

88 (1986).

        In determining whether a genuine issue of material fact exists, a court must view the

evidence and the inferences in the light most favorable to the nonmoving party. Scott v. Harris,

550 U.S . 372, 378 (2007) . However, " [t]he mere existence of a scintilla of evidence" in support of

the nonmoving party's position is not sufficient to defeat a motion for summary judgment; "there

must be evidence on which the [fact finder] could reasonably find for the [nonmoving party]."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242,252 (1986). "A dispute is genuine if a reasonable

jury could return a verdict for the nonmoving party . . . and [a] fact is material if it might affect the



                                                    3
outcome of the suit under the governing law." Libertarian Party of Virginia v. Judd, 718 F.3d

308, 313 (4th Cir. 2013) (quotations and citations omitted).

ADA Discrimination

         To establish his claim for disability discrimination, plaintiff must prove (1) that he has a

disability, (2) that he is qualified for the employment in question, and (3) that he suffered adverse

employment action because of his disability. Jacobs v. N. C. Admin. Office of the Courts, 780 F.3d

562, 572 (4th Cir. 2015) (quotations omitted).

         Here, genuine issues of material fact exist as to whether defendant took adverse

employment action against plaintiff- by changing his job responsibilities and terminating his

employment- because of his disability. In mid-August 2016, Dr. Adams advised defendant that

plaintiff had been diagnosed with DVT, which "could cause extension of the close, pulmonary

embolism and even death[,]" and that he needed to avoid commuting for it to stabilize. DE 27-1,

~   19. Defendant granted the request, but almost immediately following plaintiffs return, defendant

changed plaintiffs job description and added responsibilities requiring him to be on-site. " [C]lose

temporal proximity weighs heavily in favor of finding a genuine dispute as to causation." Jacobs,

780 F.3d at 575 .

         When Dr. Adams requested a second time that plaintiff have time off from commuting

because of complications with the DVT, defendant refused to accommodate plaintiff, stating that

his responsibilities had changed. Plaintiffs employment was ultimately terminated when he did

not show up on-site. DE 27-2, ~ 24. Defendant claims plaintiff was reassigned because the other

staff were overburdened. DE 27-1,     ~   24. Yet the same individuals who performed the operations

responsibilities before they were assigned to plaintiff performed them for an additional six to seven

months following plaintiffs termination. Id. ~ 38 . When they were ultimately reassigned, they



                                                    4
were assigned to other personnel already on staff. Id. Accordingly, there is a genuine issue of

material fact as to both defendant' s motivation for assigning additional duties to plaintiff- which

led to his termination-and to the reason defendant could not accommodate plaintiff's second

request for additional telecommuting.

Retaliation

       To state a claim for retaliation under the ADA, plaintiff must show ( 1) he engaged in

protected activity and, (2) because of this, (3) the employer took an adverse employment action

against him. Jacobs , 780 F.3d at 577. Plaintiff engaged in protected activity by requesting

accommodations for his DVT. Shortly after the first request, plaintiff was assigned on-site duties,

and after the second request, plaintiff was terminated. The temporal proximity and the fact that

other employees continued to perform the operational duties for an extended period of time after

plaintiff's termination creates a genuine issue of material fact as to the reason defendant took these

adverse employment actions against him.

                                          CONCLUSION

       For the above reasons, defendant ' s motion for summary judgment [DE 22] is DENIED.



SO ORDERED, this      ___f_ day of November, 2019.

                                               TERRENCE W. BOYLE
                                               CHIEF UNITED ST A TES DISTRICT JUDGE




                                                  5
